In the Missouri Court of Appeals
Eastern Distm'ct

DIVIS{ON TWO

MARION DORTCH, )
) ED103757
Appellaiit, )
)
v. ) Appeal from the Labor and Iridustrial
) Relations Cornniission
ZOLTEK CORPORATION, )
) Cornniission N0. LC-l5~02529
and ) Appeal N0. 15-14252 R-A
)
DIVISION OF EMPLOYMENT )
SECURITY, ) FILED: June 14,2016
)
Respondeiits. )
introduction

Marion Dortch (Clairnant) appeals the decision by the Laboi‘ and Iridustrial
Relations Commission (Coinlnission), denying him tinemployinent compensation benefits
after his termination by the Zoltek Corporation (Employer) for misconduct connected with
his Work. We afiirm.

Bacl205
S.W.3d 291, 294 (Mo. App. E.D. 2006). We review only questions of law. _I_Q "The
determination of whether an einployee is discharged for iniscondtict connected with work

is a question of law that we review cie novo." Wiliialns v. Eiiterprise Reiit-A-Cai' Shared

 

Servs. LLC, 297 S.W.3d 139, 142 (Mo. App. E.D. 2()09).
We may modify the decision of the Commission under the following
circumstances:
(l) That the Coinniission acted without or in excess of its powers;
(2) That the decision was procured by fraud;
(3) That the facts found by the Coininission do not support the award; or

(4) That there was not sufficient competent evidence in the record to warrant the
inakiiig of the award.

Section 288.210, RSMo. (2000). We determine whether the Connnission’s decision is
supported by competent and substantial evidence in the context of the whole record. Quik
N’ Tast Foods Inc. v. Div. of Eni lo ment Sec., 17 S.W.3d 620, 623»624 (Mo. App.

W.D. 2000).

Discussion

Claimant raises two points on appeal. First, he argues that the Coininissioii’s
decision is unsupported by competent and substantial evidence on the whole record
because Erriployer failed to establish that it had reasonable suspicion to require Clailnatit
to submit to a drug screen. Next, he argues that the Connnission erred in finding Ernployer
terminated Clailriant for misconduct connected with work because Ernployer’s rule was
not fairly or consistently enforced. Because these points are related based on the statutory
definition of ;niscoridtict, we discuss them together. We conclude both are without lnerit.

A claimant generally has the burden of establishing he or she is entitled to
iinemployiireiit cornpensation benefits; but when the ernployer argues the claimant is
ineligible for benefits due to being discharged for iniscondtlct connected with work, the
burden shifts to the employer to denronstrate such iniscondttct by a preponderance of the
evidence Meriendez v. Div. of Employrnerrt Sec., 461 S.W.Sd 837, 839 (Mo, App. E.D.
2015); see also Section 288.050.2 (clainiatit discharged for iniscondtict connected with
work is disqualified for benefits). Uirdel' the 2014 amendments to Section 288.030.1(23),1
rnisconduct is defined as "conduct or failure to act in a manner that is connected with
work," including the following:

(e) A violation of an einployer’s rule, unless the employee can
demonstrate that:

a. He or she did not l406 S.W.3d 95, 98 (Mo. App. E.D. 2013) (quoting Finner

v. Americold Logistics, LLC, 298 S.W.3d 580, 584 (Mo. App. S.D. 2009)). The amended
definition of rniscoiidtlct is consistent \vith these holdings, assuming the claimant cannot
establish any of the exceptions listed in subsection (e).

Here, Clairnant first argues that Ernpioyer failed to provide sufficient competent
and substantial evidence to support the Cornmission’s findings that Claimant was
discharged for iniscoridtlct connected with work in that an tlncorroborated, anonymous
phone call did not give rise to a reasonable suspicion that Claimant was working while
under the influence of drugs. Ho\vever, this is not the focus of our review given the
Einployer’s policy here. The evidence, viewed in light of the Cornniission’s determination
that Eiiiployer’s testimony was more credible, showed that Enrployei' had a zero tolerance
policy providing for random drug screens as well as drug screens based on suspected drug
use. Employees were not permitted to contest the reason for a drug test, and refusal to
submit to a drug test constituted violation of Einployer’s policy.

Thus, we do not review whether there was competent and substantial evidence on
the record for Ernployer’s suspicion regarding Claimant’s possible drug use at worlS1nith, 406 S.W.3d at 98.

Second, regarding the exceptions contained in Section 288.030.l(23)(e), Claimant
does not argue that he did not know of the rule, or that the rule was unlawful. To the extent
Claimant argues that enforcement of the drug screening policy was tmla\vftll or
tlnreasonable in this case because he was required to tn‘inate in front of a female, the
Connnission found this testimony less credible than Employer’s testimony that Claimant

was not in fact asked to do so. We must defer to these credibility findings _Sg Berwin,

205 S.W.3d at 294. The Comrtiission found that Claimant "was required to use a
designated stall in the men’s restroom and he refused." 'i`lius, Claimant’s actions
constituted a violation of his employer’s rule under Section 28S.030.1(23)(e).
Nevertlieless, Claimant argues that the Connnission erred in denying
uneniployilierit conrpensation benefits because Eritployer' did not fairly or consistently
enforce its policy, under Section 288.030.1(23)(e)(c). However, the statute shifts the
burden to the claimant in such case to demonstrate that the employer’s rule is not fairly or
consistently enforced. He1'e, the Connnission’s conclusion that Claimant failed to meet his

burden is supported by competent and substantial evidence.

Claimant testified that he was treated differently than other employees because
Eniployei' gave other employees 24 hours to complete a drug screen at a clinic off-site.
Claimant testified that during the time he worked there, no one had come to the workplace
to conduct a drug test on-site. Clark responded that Employer has two bases for screening
employees for drugs: random tests and those based on suspected drug use. She added that
while Empioyer does give 24-hour windows for employees to conduct a random drug
screen off-site; because of the phone call in this instance and the risk Claimant may be
under the influence of drugs at work, Einployer decided to call in the third party and have
Claimant tested right a\vay. Claimant presented no evidence to contradict Clark’s
testiinoiiy regarding the reasons Eiiiployer gave more time for employees to complete
random drug tests than those suspected of being under the influence of drugs at work, or
that Employer treated other employees suspected of using drugs differently than Einployei'
treated Claimant.

The Coinmission found Einployer’s evidence more credible than Claimant’s and
concluded that Claimant failed to present evidence that Enxployer’s policy was not fairly
or consistently enforced 'i`his finding is supported by competent and substantial evidence
on the whole record.

Conclusion
The Commission did not err in concluding that Einployer discharged Claimant due

to inisconduct connected with work under Section 288.030.1(23). The Commission’s

    

Gary Mertner, Jr., Judge

Philip M. Hess, P. J. concurs.
Angela T. Quigless, J. concurs.